                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:11-MJ-391-DCK-FDW

 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )          ORDER
                                                       )
 JOSE LUIS MOLINA,                                     )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Dismiss

Without Prejudice” (Document No. 11) filed March 23, 2021. This motion has been referred to

the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will grant

the motion.

         The Government asserts that Defendant Jose Luis Molina has not been indicted by a Grand

Jury, and that the statute of limitations for such indictment has run, “unless evidence is

subsequently obtained proving that the Defendant has continued to participate in the conspiracy.”

(Document No. 11). The Government seeks dismissal of the Criminal Complaint (Document No.

1) filed against this Defendant on December 22, 2011, without prejudice. Id.

         IT IS, THEREFORE, ORDERED that the Government’s “Motion To Dismiss Without

Prejudice” (Document No. 11) is GRANTED.

                                         Signed: March 23, 2021




          Case 3:11-mj-00391-DCK Document 12 Filed 03/23/21 Page 1 of 1
